Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 22 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the current amended claims state that the rotation mechanism is “configured to rotate a part to be coated by the coating apparatus about a rotation axis that is not parallel to the lengthwise axis of the fluid applicator”.  This claim amendment is not supported by the current specification. Specifically, while the current figures may show an embodiment wherein this takes place, the specification does not support specifically excluding any range.  The current claim amendment does not define a positively recited range from the specification but it rather excludes the use of the parallel arrangement which was not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 3-5, 8-9 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tokumoto et al. (USPGPub 2012/0025145).
Regarding claims 1 and 3, Tokumoto teaches providing a coating application unit (title and abstract) comprising a fluid applicator having a lengthwise applicator and a tip (Fig. 9) having a first face across the width of the applicator oriented at approximately 45 degrees from the lengthwise axis of the applicator (22) and wherein the applicator has a second face intersecting that face (the face horizontal to the coating plane) and wherein the device further comprises a rotation mechanism and a rotation control for rotating an object to be coated (abstract) and wherein means are provided to move the coating applicator in an axial direction relative to the objected to be coated [0018]. The teachings of Tokumoto are as shown above. Tokumoto fails to teach wherein the second surface is curved.  However, this would appear to be a mere change in shape of the surface of Tokumoto wherein the in the Court has long held that in the absence of a new and unexpected result arising from a newly provided shape for a prior art product, the claimed product is unpatentable over the prior art product of a different shape. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 4, the first and second faces intersect at about 45 degrees.
	Regarding claim 5, the second face intersects the first face at the very bottom of the first face.
Regarding claim 8, the slope of the second face relative to the first is inward as relates to the upper body of the coating applicator.
Regarding claim 9, the teachings of Tokumoto are as shown above.  Tokumoto fails to teach wherein the size of the second surface compared to the first meets the claim limitations.  However, the Court has long held that where the only difference between the prior art and the claims was a recitation 
Regarding claim 21, Tokumoto teaches providing a coating application unit (title and abstract) comprising a fluid applicator having a lengthwise applicator and a tip (Fig. 9) having a first face across the width of the applicator oriented at approximately 45 degrees from the lengthwise axis of the applicator (22) and wherein the applicator has a second face intersecting that face (the face horizontal to the coating plane) and wherein the device further comprises a rotation mechanism and a rotation control for rotating an object to be coated (abstract) and wherein means are provided to move the coating applicator in an axial direction relative to the objected to be coated [0018]. The teachings of Tokumoto are as shown above. Tokumoto fails to teach wherein the second surface is at an oblique angle relative to the lengthwise direction of the applicator.  However, this would appear to be a mere change in shape of the surface of Tokumoto wherein the in the Court has long held that in the absence of a new and unexpected result arising from a newly provided shape for a prior art product, the claimed product is unpatentable over the prior art product of a different shape. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 22, Tokumoto teaches providing a coating application unit (title and abstract) comprising a fluid applicator having a lengthwise applicator and a tip (Fig. 9) having a first face across the width of the applicator oriented at approximately 45 degrees from the lengthwise axis of the applicator (22) and wherein the applicator has a second face intersecting that face (the face horizontal to the coating plane) and wherein the device further comprises a rotation mechanism and a rotation control for rotating an object to be coated (abstract) and wherein means are provided to move the coating applicator in an axial direction relative to the objected to be coated [0018]. The teachings of 
Regarding claim 23 and 26, the teachings of Tokumoto are as shown above.  Tokumoto fails to teach wherein the part is rotated about a lengthwise axis.  However, it is the position of the examiner that this claim limitation would be met by the prior art without changing the configuration of the coating apparatus by merely changing the part being coated.  Further the part is not claimed as part of the apparatus herein as in system claims.  Therefore, the prior art is configured properly to rotate a part about a lengthwise axis as claimed regardless of the type of part.
Regarding claim 24, the applicator of Tokumoto is reasonably configured to remain stationary when the device is not in use.
Regarding claim 25, the applicator of Tokumoto is capable of contacting the surface of part without changes to the configuration of the device itself.  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tokumoto et al. (USPGPub 2012/0025145)  as applied to claims 1-5 and 8-9 above, and further in view of Chappa et al. (US9827401).
Regarding claim 6-7, the teachings of Tokumoto are as shown above.  Tokumoto fails to teach what the applicator tubing is made from nor does he teach what type of mechanism is used to supply fluid to the tubing of the applicator.  However, Chappa teaches that the tubing of coating applicators is known to be formed from polymers (claim 8) supplied by a pump mechanism (claim 6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use polymeric tubing as the supply applicator of Tokumoto and a pump to provide 


Response to Arguments
	Regarding the applicants’ arguments related to changes in shape modifications, it is noted that in addition to the configuration of Fig. 9 of Tokumoto, Tokumoto further teaches wherein the applicator may further have an added chamfer (See Fig. 14).  As such the applicants arguments that the bottom edge of Tokumoto must be flat and parallel are incorrect.  Specifically, the bottom face may be tilted inwards on its entire outer edge.  This is a modification to the shape of the bottom edge and to the first face that is supported by the change-in-shape case law provided by the examiner.  Further the applicant provided no evidence of a new and unexpected result arising from the change in shape as stated in the rejection above. 
Conclusion

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW J BOWMAN/Examiner, Art Unit 1717